DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1, 3-16, and 21-25 are currently pending.  In response to the Office Action mailed 5/11/2022, applicant amended claims 1, 3-5 and 12-13; canceled claims 2 and 17-20; and newly added 21-25
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/08/2022, with respect to claims 1, 21 and 24 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 2, previously indicated as containing allowable subject matter, and Claims 21 and claim 24 was added as independent claims to include all the limitations of claim 5 and claim 8 respectively, previously indicated as containing allowable subject matter.
Allowable Subject Matter
Claims 1, 3-16, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first lens comprises a first surface and a second surface which are opposite to each other, the second lens comprises a third surface and a fourth surface which are opposite to each other, and the third lens comprises a fifth surface and a sixth surface which are opposite to each other, the first surface, the second surface, the third surface, the fourth surface, the fifth surface, and the sixth surface are sequentially arranged in the direction parallel to the optical axis, a radius of curvature of the first surface ranges from 5 mm to 50 mm, a radius of curvature of the second surface ranges from -50 mm to 0 mm, a radius of curvature of the third surface ranges from 0 mm to 50 mm, a radius of curvature of the fourth surface ranges from 2 mm to 20 mm, a radius of curvature of the fifth surface ranges from 5 mm to 20 mm, and a radius of curvature of the sixth surface ranges from -5 mm to -20 mm.” in combination with all the other limitations of claim 1.
Claims 3-16 are allowable due to dependency to claim 1.
US 20190187354 A1 to Bates et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1 in combination with the all other limitations of claim 1.  Specifically, Bates discloses various limitations of base claim 1: an optical system, comprising: an optical waveguide (Fig. 2 waveguide 112); and an eyepiece system at a light incident side of the optical waveguide (See Fig. 2 projection lens 110), a light exit side of the eyepiece system being opposite to the light incident side of the optical waveguide so that light exited from the eyepiece system is incident on the optical waveguide (See Fig. 2), wherein the eyepiece system comprises a lens group, the lens group comprises a first lens (Fig. 2 lens element 226), a second lens (Fig. 2 lens element 232) and a third lens which are sequentially arranged along a direction parallel to an optical axis of the lens group (Fig. 2 lens element 238), a side of the first lens away from the second lens is the light exit side of the eyepiece system (See Fig. 2), each of the first lens and the third lens has a positive focal power, and the second lens has a negative focal power (See Fig. 2).  
However, Bates does not disclose that “the first lens comprises a first surface and a second surface which are opposite to each other, the second lens comprises a third surface and a fourth surface which are opposite to each other, and the third lens comprises a fifth surface and a sixth surface which are opposite to each other, the first surface, the second surface, the third surface, the fourth surface, the fifth surface, and the sixth surface are sequentially arranged in the direction parallel to the optical axis, a radius of curvature of the first surface ranges from 5 mm to 50 mm, a radius of curvature of the second surface ranges from -50 mm to 0 mm, a radius of curvature of the third surface ranges from 0 mm to 50 mm, a radius of curvature of the fourth surface ranges from 2 mm to 20 mm, a radius of curvature of the fifth surface ranges from 5 mm to 20 mm, and a radius of curvature of the sixth surface ranges from -5 mm to -20 mm.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 21.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a focal power of the first lens is in a range from 0.01 to 0.2, a focal power of the second lens is in a range from -0.01 to -0.2, and a focal power of the third lens is in a range from 0.05 to 0.3,” in combination with all the other limitations of claim 21.
Claims 22-23 are allowable due to dependency to claim 21.
US 20190187354 A1 to Bates et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 21 in combination with the all other limitations of claim 21.  Specifically, Bates discloses various limitations of base claim 21: an optical system, comprising: an optical waveguide (Fig. 2 waveguide 112); and an eyepiece system at a light incident side of the optical waveguide (See Fig. 2 projection lens 110), a light exit side of the eyepiece system being opposite to the light incident side of the optical waveguide so that light exited from the eyepiece system is incident on the optical waveguide (See Fig. 2), wherein the eyepiece system comprises a lens group, the lens group comprises a first lens (Fig. 2 lens element 226), a second lens (Fig. 2 lens element 232) and a third lens which are sequentially arranged along a direction parallel to an optical axis of the lens group (Fig. 2 lens element 238), a side of the first lens away from the second lens is the light exit side of the eyepiece system (See Fig. 2), each of the first lens and the third lens has a positive focal power, and the second lens has a negative focal power (See Fig. 2).  
However, Bates does not disclose that “a focal power of the first lens is in a range from 0.01 to 0.2, a focal power of the second lens is in a range from -0.01 to -0.2, and a focal power of the third lens is in a range from 0.05 to 0.3.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 21.  
Regarding Claim 24.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “an orthographic projection of the lens group on a plane perpendicular to the optical axis has a maximum size in a first direction; in the first direction, a diameter of each lens is in a range from 10 mm to 35 mm; and in a second direction perpendicular to the first direction, a diameter of each lens is in a range from 5 mm to 15 mm, and both the first direction and the second direction are perpendicular to the optical axis,” in combination with all the other limitations of claim 24.
Claim 25 is allowable due to dependency to claim 24.
US 20190187354 A1 to Bates et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 24 in combination with the all other limitations of claim 24.  Specifically, Bates discloses various limitations of base claim 24: an optical system, comprising: an optical waveguide (Fig. 2 waveguide 112); and an eyepiece system at a light incident side of the optical waveguide (See Fig. 2 projection lens 110), a light exit side of the eyepiece system being opposite to the light incident side of the optical waveguide so that light exited from the eyepiece system is incident on the optical waveguide (See Fig. 2), wherein the eyepiece system comprises a lens group, the lens group comprises a first lens (Fig. 2 lens element 226), a second lens (Fig. 2 lens element 232) and a third lens which are sequentially arranged along a direction parallel to an optical axis of the lens group (Fig. 2 lens element 238), a side of the first lens away from the second lens is the light exit side of the eyepiece system (See Fig. 2), each of the first lens and the third lens has a positive focal power, and the second lens has a negative focal power (See Fig. 2).  
However, Bates does not disclose that “an orthographic projection of the lens group on a plane perpendicular to the optical axis has a maximum size in a first direction; in the first direction, a diameter of each lens is in a range from 10 mm to 35 mm; and in a second direction perpendicular to the first direction, a diameter of each lens is in a range from 5 mm to 15 mm, and both the first direction and the second direction are perpendicular to the optical axis.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 24.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871